Citation Nr: 1508356	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to January 1972.  His decorations include the Purple Heart, Bronze Star Medal, and Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this matter is currently with the RO located in Houston, Texas.

This matter was previously before the Board in June 2010 at which time it was remanded for additional development. 

In April 2013, the case was returned to the Board and the Board issued a decision which in part denied the Veteran's claim of service connection for basal cell carcinoma.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court affirmed the portion of the April 2013 decision denying an initial disability rating greater than 30 percent for scar residuals and vacated the April 2013 decision with respect to the denial of the claim for service connection for basal cell carcinoma and remanded that issue to the Board for further consideration.  Of note, the April 2013 Board decision also remanded to the Agency of Original Jurisdiction (AOJ) claims for service connection for restless leg disability and sleep apnea, both as secondary to service-connected posttraumatic stress disorder (PTSD), and entitlement to a higher initial rating for varicose veins and to a total disability rating based on individual unemployability (TDIU).  These issues have not yet been returned to the Board from the AOJ and will not be further discussed in this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain a VA opinion as to the etiology of the Veteran's basal cell carcinoma.  

The Veteran initially contended that he developed skin cancer, specifically basal cell carcinoma, as a result of shrapnel wounds sustained during his period of active service.  

The Veteran underwent a VA examination in May 2012.  The examiner opined that the Veteran's basal cell carcinoma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that the skin cancer melanoma, basal cell carcinoma, and squamous cell carcinoma of the skin was not caused by or result of his multiple fragment wound in service or its treatment.

The Board denied his service connection claim in April 2013.  In his appeal to the Court, the Veteran alleged that his skin cancer was caused by overexposure to the sun during his military service in Vietnam.  

As the May 2012 VA opinion did not address this theory of entitlement, the Board finds that an addendum opinion is necessary.

Additionally, in February 2015, the Veteran submitted medical records in support of his claim.  As the newly submitted evidence has not been considered by the RO, and the Veteran's attorney has specifically requested such consideration, the appeal must be returned to the agency of original jurisdiction for readjudication.  See 38 C.F.R. §§ 19.9, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2012 VA examination.  After review of the entire claims file, including any newly submitted evidence, the examiner is asked to provide the following opinion: Is the Veteran's basal cell carcinoma as least as likely as not (50 percent probability or greater) related to any incident of the Veteran's active service, including but not limited to, his exposure to sun during his service in Vietnam?

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

If the examiner finds that an opinion cannot be provided without resort to speculation, the examiner must explain why this is so and note what, if any, evidence would be required. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




